 Case 3:19-cv-00085-REP Document 176 Filed 12/08/20 Page 1 of 4 PageID# 2558




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 LULA WILLIAMS et al.,

      Plaintiff,                                      Case No. 3:19-cv-00085-REP

 v.

 MICROBILT CORPORATION et al.,

      Defendants.

       DEFENDANTS’ AMENDED MOTION FOR PERMISSION TO FILE AN
 AMENDED REPLY TO PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STATEMENT
OF POSITION REGARDING THEIR OBJECTIONS TO JURISDICTIONAL DISCOVERY

         Defendants MicroBilt Corporation (“MicroBilt”) and Philip Burgess (“Burgess”)

(together, MicroBilt and Burgess, “Defendants”), respectfully submit this Amended Motion For

Permission To File An Amended Reply To Plaintiffs’ Response To Defendants’ Statement Of

Position Regarding Their Objections To Jurisdictional Discovery (this “Amended Motion”).

Subsequent to Defendants’ filing of its earlier Motion for Permission to File a Reply (ECF Dkt.

172), Plaintiffs’ counsel has now, pursuant to Rule 41(a), and in response to Defendants’ Rule 11

safe harbor letter (the “Safe Harbor Letter”) and draft Rule 11 motion for sanctions, voluntarily

withdrawn the class action complaint (the “Dismissal Filing”) filed in the Mann litigation, Case

No. 3:20-cv-00820 (the “Class Complaint”), that Plaintiffs’ counsel had previously relied upon

and attached as Exh. 2 to their Response (ECF Dkt. 170).

         In fact, Defendants have filed their Rule 11 Motion (ECf Dkt. 15) in the Mann litigation

seeking the mandatory sanctions and conclusively demonstrating that not a single penny of any

revenue from any company or any loan was connected in any way whatsoever to Burgess as

regards the allegations in the Class Complaint. Yet, in spite of the utter lack of evidence to support



                                                  1
Case 3:19-cv-00085-REP Document 176 Filed 12/08/20 Page 2 of 4 PageID# 2559




their allegations in Mann, Plaintiffs’ counsel refuses to remove their reliance in this case upon this

scurrilous Class Complaint or correct the false allegation asserted in the Response that Mr. Burgess

had an alleged “directing” and “central” role in a purported RICO conspiracy that Plaintiffs’

counsel is still asserting as truth in the Dismissal Filing and its sole footnote. Once this Court

strikes from consideration the Class Complaint and the repetitious allegations made in the

Dismissal Filing, Plaintiffs have nothing to support their now discredited allegations against

Burgess.

       Despite Defendants’ specific request in the Safe Harbor Letter that plaintiffs’ counsel

advise this Court immediately that the Class Complaint had been dismissed (see Exhibit A to the

draft Amended Reply attached as Exhibit 1 to the accompanying Amended Memorandum),

Plaintiffs’ counsel has failed to act and instead is willing for this Court to consider the baseless

allegations of the Class Complaint with regard to the pending Jursidictional Discovery

controversy. Such a result is patentely improper and unfair to Defendants and cannot be permitted

to occur.

       In order for the Court to fully appreciate the sanctionable circumstances surrounding the

Class Complaint and now the Dismissal Filing, and for the reasons set forth in the Amended

Memorandum being filed herewith and exhibits attached thereto, including the draft Amended

Reply, Defendants respectfully request that this Court grant Defendants’ amended request for

permission to file an Amended Reply to Plaintiffs’ Response (ECF Dkt. 170) to Defendants’

Statement of Position (ECF Dkt. 169) regarding Defendants’ objections to theJjurisdictional

Discovery. Defendants further seek sanctions for the fees and costs associated with filing the

earlier Motion for Permission and now this Amended Motion for Permission.




                                                  2
Case 3:19-cv-00085-REP Document 176 Filed 12/08/20 Page 3 of 4 PageID# 2560




Dated: December 8, 2020           Respectfully submitted,


                                  By /s/ Wyatt B. Durrette, Jr.
                                  Wyatt B. Durrette, Jr., Esquire (VSB No. 04719)
                                  Durrette, Arkema, Gerson & Gill PC
                                  1111 East Main Street, 16th Floor
                                  Richmond, Virginia 23219
                                  Tel: (804) 775-6900
                                  Fax: (804) 775-6911
                                  wdurrette@dagglaw.com

                                  Admitted Pro Hac Vice:

                                  Bruce Luckman, Esquire
                                  Sherman, Silverstein, Kohl, Rose & Podolsky
                                  308 Harper Drive – Suite 200
                                  Moorestown, NJ 08057
                                  Telephone: (856) 662-0700
                                  Facsimile: (856) 488-4744
                                  BLuckman@shermansilverstein.com

                                  Maurice R. Mitts (Pa. Bar No. 50297)
                                  Gerard M. McCabe (Pa. Bar No. 66564)
                                  MITTS LAW, LLC
                                  1822 Spruce Street
                                  Philadelphia, PA 19103
                                  215.866.0110 (p)
                                  215.866.0111 (f)
                                  mmitts@mittslaw.com
                                  gmccabe@mittslaw.com

                                  Attorneys for MicroBilt Corporation &
                                  Philip Burgess




                                     3
Case 3:19-cv-00085-REP Document 176 Filed 12/08/20 Page 4 of 4 PageID# 2561




                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 8, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will automatically e-mail notification of such

filing to all counsel of record.

        To the best of my knowledge, there are no other attorneys or parties who require service

by U.S. Mail.


                                              /s/ Wyatt B. Durrette, Jr.
                                            Wyatt B. Durrette, Jr., Esquire (VSB No. 04719)
                                            Durrette, Arkema, Gerson & Gill PC
                                            1111 East Main Street, 16th Floor
                                            Richmond, Virginia 23219
                                            Tel: (804) 775-6900
                                            Fax: (804) 775-6911
                                            wdurrette@dagglaw.com




                                               4
